TuRlev, J.
delivered the opinion of the Court.
Elijah Pulse was indicted and convicted of the offence of selling spirituous liquors to a' slave. Upon the trial, it appeared that he had contracted to sell, but had not delivered the spirits to the slave; and the question is, whether such contract of sale, which is not completed by delivery, is indictable. It is contended that it is; that the statute of 1842, ch. 141, prohibits the sale of spirituous liquors to a slave, and makes such sale an indictable offence; that a delivery is not necessary to constitute a valid sale, but that upon a contract to sell for a price agreed upon, the sale is good, and may be enforced upon *109the payment or tender of the consideration, though no delivery have been made. This reasoning is true in the abstract, but to apply it to the one under consideration, would be reductio ad absurdum: the principle is only applicable to cases of legal contract, which can be enforced in courts of justice. Here there is no such contract, because, 1st. It is made with a slave who has no power to contract; and 2d. It is made in direct violation of the provisions of the statute; it is therefore void and no contract at all. Again: the evil intended' to be suppressed by thé statute, was the consumption of spirits by slaves, to the detriment of their moral character, and the danger of the peace of the community. A contract of sale without a delivery could by no possibility be attended with any such evils, nor any other within the meaning and perview of the law. But lastly, the statute provides, that the offence shall be indictable, though the spirits sold be not drank nor intended to b,e drank at the place where sold. How they could be drank, or be intended to be drank, at the place where sold or drunken without a delivery, we cannot understand.
.Note. — See Goodwin vs. Smith, 3 Hump. 542."
Upon the whole view of the case, then, we are of the opinion, that it is the fair and legal construction of the statute, that a contract to sell spirits to a slave, which is not completed by delivery, is not indictable under its provisions.
Judgment reversed, and case remanded for a new trial.